755 So. 2d 781 (2000)
JACARANDA MANOR and Crawford & Company, Appellants,
v.
Mary RANDOLPH, Appellee.
No. 1D99-1232.
District Court of Appeal of Florida, First District.
April 12, 2000.
Jack A. Weiss and Mitchell R. Golden of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., St. Petersburg, for Appellants.
Robert W. Schoenfelder, St. Petersburg, for Appellee.
ALLEN, J.
The appellants challenge a workers' compensation order by which the judge rejected an expert medical advisor's opinion and instead accepted the opinions of two treating doctors, based in part on their greater expertise and familiarity with the *782 claimant's condition. We conclude that it was thereby permissible for the judge to determine that the statutory presumption of correctness with regard to the expert medical advisor's opinion was overcome by clear and convincing evidence to the contrary, as specified in section 440.13(9)(c), Florida Statutes. As in McKesson Drug Co. v. Williams, 706 So. 2d 352 (Fla. 1st DCA 1998), this determination will not be disturbed on appeal insofar as it is predicated on competent substantial record evidence which the judge could reasonably find to be clear and convincing. The appealed order is therefore affirmed.
ERVIN and DAVIS, JJ., CONCUR.